           Case 3:18-cv-00461-RCJ-WGC Document 59 Filed 07/14/20 Page 1 of 2



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8

9
     MICHAEL ERWINE,                                )   Case No.: 3:18-CV-00461-RCJ-WGC
10                                                  )
                                                    )
                           Plaintiff,               )   USCA Nos.: 19-16094
11
                                                    )
     Vs.                                            )   ORDER ON MANDATE AND ORDER
12
                                                    )   SETTING STATUS CONFERENCE
13   CHURCHILL COUNTY, a political                  )
                                                    )
     subdivision of the State of Nevada,            )
14
                                                    )
15                         Defendant.               )

16

17
                                           ORDER ON MANDATE
18
            The above-entitled cause having been before the United States Court of Appeals for the
19

20
     Ninth Circuit, having reversed and remanded to the District Court for further proceedings on July

21   6, 2020, issued its Mandate (ECF No. 57) and the Court being fully advised in the premises,
22          NOW THEREFORE IT IS ORDERED that the mandate be spread upon the records of
23
     this Court.
24
                                 ORDER SETTING STATUS CONFERENCE
25

26          IT IS FURTHER ORDERED that a Zoom Status Conference is set for 10:00 A.M.,

27   Monday, August 3, 2020, in Reno Courtroom 3, before Judge Robert C. Jones.
28



                                                         1
           Case 3:18-cv-00461-RCJ-WGC Document 59 Filed 07/14/20 Page 2 of 2



1           IT IS FURTHER ORDERED the parties shall file a Joint Status Report with the Court on
2
     or before 5:00P.M., Monday, July 27, 2020.
3
            IT IS SO ORDERED.
4
                                                  Dated this 14th day of July, 2020.
5

6

7
                                                  ROBERT C. JONES
8
                                                  United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                     2
